DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-10, as originally filed, are currently pending and have been considered below.
Drawings 
3. 	The drawings are objected to under 37 CFR 1.83(a). The drawings must showevery feature of the invention specified in the claims. Therefore,  “the method of displaying….first image of a vehicle,  executing a software application….detecting  an illumination level….., modifying the illumination level……., establishing the visual lock….. using visual lock …. Track movement of vehicle….in parking”;
Determining  that a camera …..toward vehicle…… etc.” must be shown or thefeature(s) canceled from the claim(s). No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet,  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 1, 8 and 15 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for displaying an image of a vehicle on handheld device, detecting illumination level on the vehicle, does not reasonably provide enablement for establishing  a visual lock between a camera of the hand held device and the vehicle.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to  how  , the invention commensurate in scope with these claims. The specification is silent how a visual lock between the handheld device and the vehicle is being established ?, and how visual lock is being used,  in which way, to automatically track vehicle movement in the remotely-controlled automated vehicle parking operation? How the automated vehicle parking is done?  See In re Wands. 858 F .2d 731, 737, 8 USPQ2D 1400, 1404 (Fed. Cir. 1998).
Appropriate clarification is required.
Claims 2-7, 9-14 and 16-20  are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-3, 8-11, 15-16 and 17 are  rejected under 35 U.S.C. 103 as being unpatentable over Christen et al. (USP 2017/0285629) in view of Felteau (USP 2016/0231741) in view of Salter et al. (USP 2017/0368983).
As Per Claim 1, Christen et al. ( Christen) teaches,  a method ( via  remote control device for the remote control of a motor vehicle) comprising: displaying, upon a display screen of a handheld device, a first image of a vehicle; (via  control device (smartphone ) 2 , displaying motor vehicle 4 on display, Fig. 1), [0026], [0027], [0032]); and using  to automatically track a movement of the vehicle during the remotely-controlled automated vehicle parking operation ([0033-0042]), Figs. 1-4, Ref. claims 1, 9 and 15).  
However, Christen does not explicitly teach, executing a software application in the handheld device to carry out a remotely- controlled automated vehicle parking 
In  a related field of art, Felteau teaches, signal  strength representation and automatic connection and control upon a self-propelled device , wherein,  executing a software application in the handheld device to carry out a remotely- controlled automated vehicle parking operation of the vehicle, the remotely-controlled automated vehicle parking operation ( [0043]) comprising: detecting a level on the vehicle in the first image;[0043]); modifying the illumination level based on comparing the illumination level to a preset illumination threshold for establishing a visual lock between a camera of the handheld device and the vehicle; [0044]); establishing the visual lock between the handheld device and the vehicle after modifying the illumination level;([0044-0052]), Figs. 1-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Christen  and Felteau before him  before the effective filing date of the claimed invention to modify the systems of Christen, to include the teachings (systems) of  Felteau and configure with the system of Christen  in order to establish radio signal  communication  between the smartphone and the self-propelled vehicle and facilitating an automatic control connection with the self-propelled vehicle.
; establishing the visual lock between the handheld device and the vehicle after modifying the illumination level. 
Examiner interprets, “establishing a visual lock” as “aiming the light beam in desired direction”.
In  a related field of Art Salter  et al. ( Salter) teaches,  vehicle lighting system having a spotlight, wherein,  detecting an illumination level on the vehicle; (via  a remote device 24 being in the hand of a user and communicating with vehicle controller to operate spotlights in order to illuminate the surroundings ([0015])
modifying the illumination level based on comparing the illumination level to a preset illumination threshold for establishing a visual lock between a camera of the handheld device and the vehicle ([0024-0031]); establishing the visual lock between the handheld device and the vehicle after modifying the illumination level;  (via aiming the light beam in desired direction ([0025]).

It would have been obvious to one of ordinary skill in the art, having the teachings of Christen  and Felteau  and Salter before him before the effective filing date of the claimed invention  to modify the systems of Christen, to include the teachings (vehicle spotlights and programs , software of  remote device) of Salter and configure with the system of Christen  in order remote device illuminate the surrounding of the vehicle   to 
 
As per Claim 2, Christen as modified by Felteau and Salter  teaches the limitation of Claim 1. However, Christen   in view of Felteau and Slater teaches, wherein modifying the illumination level comprises one of increasing an amount of light emanating from the vehicle towards the camera  ( turning on the light) or decreasing the amount of light emanating from the vehicle towards the camera (Salter : [0025], [0026]).

As per Claim 3, Christen as modified by Felteau and Salter  teaches the limitation of Claim 2. However, Christen   in view of Felteau and Slater teaches, wherein increasing the amount of light emanating from the vehicle towards the camera comprises one of illuminating the vehicle by transmitting light from Page 26 of 3284207379 (35136-1460) the handheld device towards the vehicle or transmitting a command from the handheld device to a light controller in the vehicle to direct the light controller to turn on a light in the vehicle.(Salter : turning ON the light , [0025] , [0026]). 
Claim 8 is being rejected using the same rationale as claim 1.
Claim 9 is being rejected using the same rationale as claim 1.
Claim 10 is being rejected using the same rationale as claim 2.
Claim 11 is being rejected using the same rationale as claim 3.
Claim 15 is being rejected using the same rationale as claim 1.
Claim 16 is being rejected using the same rationale as claim 2.
Claim 17 is being rejected using the same rationale as claim 3.

Allowable Subject Matter
8.	Claims  4-7, 12-14 and 19-19 and 20  and objected to as being dependent upon a rejected base claim, but would be allowable after 112 (a) rejection has been overcome and  when  rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MUHAMMAD SHAFI/           Primary Examiner, Art Unit 3663